*470The IAS Court properly dismissed the petition since the petitioner, as a rent stabilized tenant, failed to exhaust his administrative remedies. Petitioner sought to challenge the non-final order of the Commissioner, which had remanded the proceeding to the District Rent Administrator for further consideration on the merits of the tenant’s objection to the registered rent, and for the purpose of affording the owner a final opportunity to submit proof of service of the rent registration form upon DHCR and the tenant then in occupancy. This order of remand was not subject to judicial review (Matter of Lagudis v Division of Hous. & Community Renewal, 169 AD2d 638). In any event, there was a rational basis for the Commissioner to remand the matter to the District Rent Administrator in order to give the owner a final opportunity to submit proof of service of the registration on both DHCR and the tenant in occupancy in 1984 in accordance with the specific criteria set forth in DHCR Policy Statement 92-3 (see, Matter of Salvati v Eimicke, 72 NY2d 784, 791). We have considered petitioner’s remaining arguments and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.